DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/701,829 application filed December 3, 2019, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” [In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966].
Applicant is further reminded that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case, a hydrolyzing agent has been interpreted as “one or more of urea, a diamine, such as ethylene diamine, and ammonium hydroxide” [paragraph 0028 of the instant specification].  A magnesium precursor has been interpreted as “one or more of magnesium nitrate hexahydrate, magnesium acetate tetrahydrate, and magnesium chloride tetrahydrate” [see preceding citation].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2-3 and 13-14 recite the limitation "the molar ratio" in line 1 of each.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoyanova et al (US 2016/0237006 A1).
Stoyanova et al discloses “magnesium oxide (MgO) is used as a catalyst for isomerisation of olefins, in particular 1-butene and/or 2-butenes, wherein the magnesium oxide is characterized by specific presently used MgO has a specific surface area BET of 80 to 300 m2/g; a crystallite size of 5 to 25 nm; a total pore volume of 0.1 to 0.5 cm3/g; and a maximum of pore size distribution of 5 to 15 nm. Furthermore, the magnesium oxide presently used as isomerisation catalyst is free of any structure stabilizing agent” [paragraph 0015].  More particularly, Stoyanova et al teaches “[i]n an embodiment the present MgO has a specific surface area BET of 80 to 150 m2/g, preferably 100 to 120 m2/g. A typical BET is about 105 to 115 m2/g” [paragraph 0019] and “the present MgO has a crystallite size of 10 to 20 nm, preferably 10 to 15 nm, whereby a typical crystallite size is 13-14 nm” [paragraph 0020].  Compare to the disclosure in the instant application that “[t]he isomerization catalyst 112 resulting from the process of the present disclosure may have a surface area of from 100 square meters per gram (m2/g) to 300 m2/g, as determined by the Brunauer Emmett-Teller (BET) method” [paragraph 0035] and “[t]he isomerization catalyst 112 resulting from the process of the present disclosure may have an average particle size of from 20 nm to 50 nm” [paragraph 0038].  Note also that Stoyanova et al discloses “the present MgO has a total pore volume of 0.2 to 0.4 cm3/g” [paragraph 0021] while the instant specification discloses “[t]he isomerization catalyst 12 resulting from the process of the present disclosure may have a cumulative pore volume of from 0.10 cubic centimeters per gram (cm3/g) to 0.30 cm3/g” [paragraph 0036].  Therefore, it appears that the product of the product-by-process claim 8 is the same as the MgO used as a catalyst for isomerization taught by Stoyanova et al and is, therefore, “unpatentable even though the prior product [MgO – Examiner’s insertion] was made by a different process.” 

Allowable Subject Matter
Claims 1, 4-7, 11-12, and 15-20 are allowed.
Claims 2-3 and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not appear to anticipate or render obvious a solution comprising “a magnesium precursor, a hydrolyzing agent, and Duong et al in Journal of Chemistry (2019, Article ID 4376429, 9 pgs), which discloses “[t]ypically, 10 mmol Mg(NO3)2·6H2O (2.56 g) was dissolved in 250 ml distilled water, and 0.5 mmol surfactant (3 g PEG 6000, 0.182 g CTAB or 0.144 g SDS) was added into the magnesium nitrate solution. Then, 100 ml NaOH 0.2 M solution was added dropwise into this mixture and stirred vigorously until a relatively high viscosity gel was formed. The gel was stirred gently overnight and then filtered, washed several times with distilled water, and dried at 80° C for 4 hours before calcinating at 500°C for 4 hours to obtain a white solid powder” [see Section 2.2].  It does not appear obvious to replace NaOH with any of the hydrolyzing agents of the instant specification, and the prior art does not appear to disclose a solution comprising centrimonium bromide and any of the hydrolyzing agents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772     
September 8, 2021